Case 2:17-cv-00308-JAK-AFM Document 170 Filed 04/24/20 Page 1 of 1 Page ID #:7119

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA


                                      CIVIL MINUTES – GENERAL

 Case No.     LA CV17-00308 JAK (AFMx)                                          Date    April 24, 2020
 Title        Jason Lust v. Animal Logic Entertainment US, et al.




 Present: The Honorable            JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE

                   Cheryl Wynn                                               Not Reported
                   Deputy Clerk                                      Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                     Not Present                                              Not Present


 Proceedings:            (IN CHAMBERS) ORDER RE NOTICE OF FAILED SETTLEMENT AND
                         REQUEST FOR FINAL PRETRIAL CONFERENCE AND TRIAL DATES
                         (DKT. 169)

The Notice of Failed Settlement and Request for Final Pretrial Conference and Trial Dates (Dkt. 169)
has been reviewed.

A hearing on the parties’ motions in limine (Dkts. 142 to 147) is set for Monday, June 22, 2020 at 11:30
a.m. Any request to address any other issues at that hearing shall be filed on or before June 1, 2020. A
Final Pretrial Conference is set for Monday, October 26, 2020 at 8:30 a.m. A trial is set for Tuesday,
November 10, 2020 at 9:00 a.m. These are the earliest available dates.

On or before May 1, 2020, the parties shall file a joint report that states their collective and/or respective
views as to whether a further settlement conference with Magistrate Judge MacKinnon would be
productive, and if so, when. They also state their respective and/or collective views as to whether they
would consent to a trial before a Magistrate Judge if the parties agree to a Magistrate Judge whose
calendar would permit the commencement of trial on a date that is substantially earlier than November
10, 2020.

IT IS SO ORDERED.




                                                                                                  :

                                                             Initials of Preparer      cw




                                                                                                      Page 1 of 1
